Filed 01/10/19                                     Case 18-90258                                    Doc 251



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES
           ______________________________________________________________________________
           Case Title: Andreas Abramson                     Case No.: 18-90258 - E - 7
                                                            Docket Control No. JCW-1
                                                            Date: 01/10/2019
                                                            Time: 10:00 AM

           Matter: [36] - Motion for Relief from Automatic Stay [JCW-1] Filed by Creditor Select
           Portfolio Servicing, Inc. (Fee Paid $181) (eFilingID: 6289001) (jlns)

           Judge: Ronald H. Sargis
           Courtroom Deputy: Michelle Peterson
           Reporter: Amanda Dunn
           Department: E
           ______________________________________________________________________________
           APPEARANCES for:
           Movant(s):
           (by phone) Debtor in Possession's Attorney - Iain Macdonald
           Respondent(s):
           (by phone) Creditor's Attorney - Javonne Phillips
           ______________________________________________________________________________
                                                  CIVIL MINUTES
           Motion was Resolved by stipulation
           Findings of fact and conclusions of law stated orally on the record
                    ORDER TO BE PREPARED BY: Movant(s)
           The Motion for Relief From the Automatic Stay has been resolved by the stipulation of
           the Parties as stated on the Record:
                 Debtor shall make a cure payment of $15,015.40 on or before noon on Monday
           January 14, 2019.
                 If the Cure Payment is timely made, Movant shall lodge with the court an order
           dismissing without prejudice the Motion for Relief From the Automatic stay.
                  If the Cure Payment is not timely made, Movant shall lodge with the court an
           order granting relief from the automatic stay consistent with the relief stated in the
           ruling below.


           Notes:
Filed 01/10/19                                      Case 18-90258                                              Doc 251



           Set by order re adequate protection payments filed 7/13/18 [Dckt　80]


           [JCW-1] Debtor’s Status Conference Statement re Select Portfolio Servicing, Inc.’s Motion for
           Relief from Stay filed 10/11/18 [Dckt　211]

                                       HISTORY OF CONTESTED MATTER
                   On May 29, 2018, Select Portfolio Servicing, Inc., as the servicing agent for Deutsche
           Bank National Trust Company, as trustee for WaMu Mortgage Pass-Through Certificates Series
           2005-AR13 ("Creditor") filed this Motion for Relief From the Automatic Stay to allow it to
           proceed with a nonjudicial foreclosure sale of the real property commonly known as 83
           Sanguinetti Court, Copperopolis, California. Motion, Dckt. 36. Due to an ongoing dispute with
           the junior lien creditor on this Property and Debtor’s ex spouse, a pending lien avoidance action
           has delayed the closing of this case and the termination of the automatic stay (11 U.S.C.
           §　362(c)(1) [the closing of the case and abandonment of the property back to the Debtor]).

                  Debtor asserts that he intends to retain the property, can make the payments on the first
           (with assistance from his father), and entered into an adequate protection stipulation with
           Creditor. The court issued its Adequate Protection Order (Dckt. 80), which provides in pertinent
           part:
                  A.       Debtor shall make Adequate Protection Payments in the amount of $4,869.07 a
                           month, with the first payment due on or before July 20, 2018, and then each
                           subsequent month by the 10th day of such month. Order, p. 1:17-19; Dckt. 80.
                  B.       If Debtor fails to make a timely adequate protection payment, Creditor may seek
           a
                           supplemental order modifying the automatic stay to allow it to proceed with a
                           foreclosure sale as follows:
                           1.     The request shall be by ex parte motion, supported by admissible
                                  evidence;
                           2.     The sole grounds for relief by ex parte motion shall be the failure to
                  timely
                                  make the required adequate protection payment(s);
                           3.     If Debtor disputes the evidence of the failure to make the timely adequate
                                  protection payment(s):
                                  a.     Debtor shall file an opposition, supported by admissible evidence,
                                         within 10 days of the ex parte motion having been filed, and
                                  b.     Debtor shall set a hearing on the ex parte motion on the court’s
                                         first available calendar date not more than twenty days from the
                                         date the ex parte motion was filed.
Filed 01/10/19                                     Case 18-90258                                              Doc 251



                          Id. at 2:2-12.
                          4.      The court set a continued Status Conference, if necessary, to address any
                                  implementation issues concerning the Adequate Protection Order.
                   At the October 25, 2018 Continued Status Conference, counsel for Select Portfolio
           Servicing, Inc. reported that the adequate protection payments made are not for the full amount
           ordered. It is reported that the underpayment is approximately $7,000 short. The court
           continued the Status Conference further to allow the Parties to address any payment computation
           issues.
                   At the December 20, 2018 Continued Status Conference the Parties reported that there is
           an ongoing dispute as to the payment amounts. Debtor admits making payments in an amount
           less than ordered by the court. However, Debtor "blames" the Creditor loan servicer for not
           accepting the amounts as ordered by the court. Debtor and Debtor’s counsel offered no
           explanation as to how this under payment, which covers multiple months, has gone
           unaddressed.
                  Creditor had filed an Ex Parte Motion for Relief From the Stay. Debtor stated that he
           would file the opposition to the Ex Parte Motion by the December 21, 2018 deadline, and set
           the hearing for hearing on January 10, 2019 (the first available court day).
                  The court continue the Status Conference to be conducted in conjunction with the
           hearing on the Ex Parte Motion based on Debtor’s default in payments.
                                           EX PARTE MOTION FOR RELIEF
                  On December 12, 2018, Select Portfolio Servicing, Inc ("Creditor") filed an Ex Parte
           Motion For Relief From Automatic Stay pursuant to this court’s Order for Adequate Protection
           Payments (Dckt. 80) issued on July 13, 2018. Dckt. 233. Creditor asserts Debtor failed to make
           two payments of $4,869.07, with a total default of $8,646.81 (after subtracting Debtor’s
           suspense).
                  In support of its Motion, Creditor filed the Declaration of Reid Vaenuku. The Vaenuku
           Declaration states under penalty of perjury that Debtor is in default 2 payments. The Vaenuku
           declaration also authenticates Creditor’s Exhibit 2, a post-petition payment history report
           showing that Debtor has not made payments for the months of October and November 2018.
           Dckt. 235.
                  Creditor’s witness’ testimony is that Debtor made no payments for two months.
           Declaration ¶　7, Dckt. 234. Creditor’s witness authenticates Exhibit 2, which is stated to be a
           payment history under the Adequate Protection Order. That payment history is:



           Payment      Amount       Transaction   Received                              Applied Post-
                                                                  Notes     Suspense
           Due Date     Due          Date          Amount                                Petition
Filed 01/10/19                                       Case 18-90258                                               Doc 251




                                        7/18/2018    $3,369.81               $3,369.81

           7/20/2018     $4,869.07 7/182018          $1,499.26               $0.00        7/20/2018

                                        8/14/2018    $3,718.56               $3,718.56

                                                     $371.29
                                        9/5/2018                             $4,089.85


           8/10/2018     $4,869.07 10/5/2018         $3,369.81               $2,590.59    8/10/2018

           9/10/2018     $4,869.07 11/8/2018         $3,369.81               $1,091.33    9/10/2018

           10/10/2018 $4,869.07                      $0.00

           11/10/2018 $4,869.07                      $0.00



           Exhibit 2, Dckt. 235 at 6.
           Debtor’s Opposition
                 Counsel for Andreas Abramson, the Debtor, filed an Opposition to Creditor’s Ex Parte
           Motion on December 21, 2018. Dckt. 241. In the Opposition Debtor’s Counsel argues:
                  A.      Counsel believes that all payments have been made for each month, with the
                          payments totaling $20,218.86 for the six month period to date. Opposition, p.
                          1:20-22; Dckt. 241.
                          1.     Payments totaling $20,218.86 for a six month period (July - December
                                 2018) equal payments of $3,369.81 per month, which is less than the
                                 $4,869.07 monthly Adequate Protection Payment ordered by the court.
                          Id.
                          2.     Debtor’s Counsel argues that Debtor spoke with a Ms. Frieda Maluia at
                                 Creditor’s office, and Debtor’s Counsel argues that Ms. Maluia told
                                 Debtor who told Counsel that:
                                 a.        All payments have been made by Debtor,
                                 b.        Payments are applied contractually,
                                 c.        Payments that are presently due and to be collected and applied are
                                           in the amount of $3,369.81, and
                                 d.        Any amounts above the contractual payments are placed in an
                                           unapplied balance suspense account.
Filed 01/10/19                                       Case 18-90258                                                 Doc 251



                                  Id., p. 1:23-28.
                          3.      Debtor’s Counsel argues that Debtor was advised by Creditor to submit
                                  only complete $3,369.81 payments, which are argued to be drafted from
                                  Debtor’s checking account each month. Id., p. 2:1-2.
                          4.      Debtor’s Counsel argues that Debtor was "apparently confused" about his
                                  obligation ordered by the court and did not consult his Counsel. Id., p. 2:3
                                  -4.
                  While arguing many facts, Debtor has not provided any evidence to support such
           arguments. Though required by the Adequate Protection Order to file admissible evidence with
           any opposition, Debtor has chosen not to provide such evidence.
                  The evidence presented by Creditor is that Debtor has default in adequate protection
           payments in October and November 2018, affirmatively stating that no monies were received in
           those months from Debtor (not even the underpayments argued by Debtor’s Counsel).
           Declaration and Exhibit 2, Dckts. 234, 235. Debtor offers no evidence rebutting this evidence.
                   Debtor admits in the Opposition to not complying with the court’s Adequate Protection
           Order, with Debtor’s counsel arguing that a representative of Creditor is to blame. No argument
           is advance, nor evidence presented, as to when Counsel for Debtor explained what the court was
           requiring and that an adequate protection payment of $4,869.07 had to be made monthly so that
           the Debtor could keep in place the automatic stay for the extended time that the closing of the
           case was delayed while Debtor and his ex-wife fought over the junior judgment lien. Nor has
           Debtor provided any evidence of how Debtor could think that the court’s order could be ignored
           based on what a person on the phone at Creditor stated. FN. 1
              ----------------------------------------------
           FN. 1. This bankruptcy case was filed on April 13, 2018. Debtor’s discharge has been delayed
           based on Debtor’s own motion to maintain the automatic stay while he undertakes a lien
           avoidance fight (11 U.S.C. §　522(f)) with Helen McAbee, the holder of the judicial lien junior
           to that of Creditor’s deed of trust. Dckt. 111. Debtor asserts that the value of the Property is
           consumed by Creditor’s lien and that the McAbee judgment lien will be avoided in its entirety.
           It has been stated, that once the junior judgment lien is stripped off the Debtor and his father will
           refinance Creditor’s debt. The Adequate Protection Stipulation was reached to protect the
           interests of Creditor and afford Debtor the time to litigate the lien avoidance with Ms. McAbee.
                   Joining in opposing the motion to value is with Ms. McAbee is Bernadette Cattaneo,
           Debtor’s ex-spouse, who is also a judgment debtor on the McAbee judgment and has property
           received through the dissolution that is subject to the judgment lien. Ms. Cattaneo argues that
           the McAbee obligation is the responsibility of Debtor and that the Property has more than
           enough value to pay the McAbee judgment (assuming Ms. McAbee were to elect to take the
           Property to a judgement lien sale, deal with Creditor’s obligation, and then market and sell the
           property). If Ms. Cattaneo is correct, there would be no economic reason for Debtor and his
           father to refinance the Property, nor any economic reason for Debtor to try and keep the
Filed 01/10/19                                     Case 18-90258                                                 Doc 251



           property, having discharged any personal liability on the judgment to Ms. McAbee.
                    The Order modifying the automatic stay does not determine any of the underlying rights,
           obligations, and interests of these various parties. They can continue to act in their best
           respective economic interests. It does not preclude Debtor and Creditor from agreeing to a
           voluntary forbearance while the lien avoidance action proceeds. It does not preclude Ms.
           McAbee or Ms. Cattaneo purchasing Creditor’s note and holding it while the lien avoidance
           matter proceeds. Those issue can play out not in this case, but in non-judicial dealings or state
           court proceedings.
             ----------------------------------------------
                  Debtor also admits in the Opposition to not having made the payments required under the
           Adequate Protection Order, but making a smaller payment which Debtor unilaterally determined
           could be made in violation of the Adequate Protection Order.
                   Based on the evidence presented, the grounds for modification of the automatic stay
           specified in the Adequate Protection Order have been met.


           CONCLUSION
                   If the cure payment of $15,015.40 is not timely made on or before noon on Monday
           January 14, 2019, the court shall issue an order terminating and vacating the automatic stay to
           allow Movant, and its agents, representatives and successors, and all other creditors having lien
           rights against the Property, to conduct a nonjudicial foreclosure sale pursuant to applicable
           nonbankruptcy law and their contractual rights, and for any purchaser, or successor to a
           purchaser, at the nonjudicial foreclosure sale to obtain possession of the Property.
                   If relief from the stay is granted, it is without prejudice to any rights or claims Debtor
           may have concerning any representations, or misrepresentations, asserted to have been made by
           Creditor, any breaches of contractual or statutory obligations relating to the Note, Deed of Trust,
           and Adequate Protection Order for amounts required to be paid, or other claims or rights relating
           to the performance of such obligations during the period of the Adequate Protection Order.
Filed 01/10/19   Case 18-90258   Doc 251
